Sedgwick, J.,
concurring.
It is suggested in appellee’s brief that the defendants Christopher and Crane must be regarded as “subsequent purchasers with constructive notice of the pendency of this suit. ’ ’ It is conceded that they purchased the property and received their deeds before this action was begun, but the suggestion seems to be that, under the provisions of section 7651, Rev. St. 1913, the filing of the lis pendens in this action before their deeds were recorded makes them subsequent purchasers. The language of this section is: “Every person whose conveyance or incumbrance is subsequently executed or subsequently recorded, shall be deemed to be a subsequent purchaser or incumbrancer.” This language makes them subsequent incumbrancers, and, although it is not a part of the law of conveyancing, and is dealing with notice, and not with the validity and effect of deeds, it would perhaps be difficult of construction *429if it was not immediately followed by tbe qualifying clause that states plainly in what sense and' to what extent they shall be treated as subsequent purchasers or incumbrancers, and “shall be bound by all proceedings taken in said action after the filing of such notice to the same extent as if he were made a party to the action.” This seems to be decisive of the purpose of the lawmakers. If a person, holding an unrecorded deed as an innocent purchaser, is “made a party to the action,” he must answer and shqw his interest, or default will be entered against him, and all of his claims in the property will be barred by the “proceedings taken in said action,” resulting in'final judgment.
This state seems to have adopted the statute from New York, as many other Code states did. In an early case in’ New York, the statute is construed, and it is said in the syllabus, “The provision of the Code (sec. 132), providing for the filing of lis pendens, making it constructive notice to a purchaser, and declaring that a purchaser whose conveyance is subsequently executed or recorded shall be a subsequent purchaser and shall be bound by the proceedings, simply affects such purchaser ‘to the same extent as if he were made a party’ to the action.” The opinion discusses at length very interestingly the theory of lis pendens, and says: “The words ‘to the same extent as if he were a party to the action’ cannot be omitted in construction. * * * While it (the statute) also applies to cases of rights superior to those of the plaintiff, it only affects them in such a way as they would be influenced if the owners were parties to the action.” Lamont v. Cheshire, 65 N. Y. 30. This case plainly construes the statute to mean that the plaintiff may file a notice of Us pendens, and persons holding unrecorded conveyances not known to plaintiff will have the same rights if the,notice is filed before their papers are recorded *430as though no notice was filed, and they were made parties to the action. The expression in the statute that they shall be deemed to be subsequent purchasers is not defined in the statute in any way, except by the expression which tells what the effect shall finally be, that is, they shall be bound the same as though they had been made parties to the action. This construction is followed in many New York cases and cases in various Code states which have adopted the New York statute. Lamont v. Cheshire, supra; Bateman v. Backus, 4 Dak. 433; Hathaway v. Arnold, 157 Wis. 22.
This court has heretofore so construed the statute. In an early case construing the act of 1887, which is now our section 7651, Rev. St. 1913, that part of the statute which we are now considering was held- unconstitutional. Sheasley v. Keens, 48 Neb. 57. But in a later case the question was discussed at large, and Sheasley v. Keens, supra, was overruled. In Munger v. Beard & Bro., 79 Neb. 764, it was said: “The thought of the legislature in providing for a notice to be filed with the register of deeds undoubtedly was to protect the interest of secret owners or lien-holders so far as might be done without prejudice to the, plaintiff, and to allow them to come into court and have their rights adjudicated.” The majority of the court consider this the proper construction of the statute, and, as these defendants have availed themselves of the right to come into court and have their rights adjudicated, they must be adjudicated in this action,
Rose, J., not sitting.